DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 2/28/2022.  Claims 17, 19 and 22-23 are currently amended.  Claims 1-36 are pending review in this action of which claims 1-16 and 32-36 are withdrawn.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Tsai’s housing does not include a window exposing a cathode to an outside.  However, Zhang provides motivation to expose the battery cathode to outside of the aluminum-air battery by provision of a window in the flexible-thin layer comprises in order to allow oxygen to diffuse therethrough to react with the metal ions in the cathodes.
Applicant further argues that Tsai’s battery does not have the same stacked structure of (portion of) housing-anode-substrate-cathode.  However, Tsai teaches a cap portion 302 covers the battery housing that allows removal of the battery anode for purpose of refueling the battery and that the cap portion may further include a mechanism for at least expansion of the compensating layer.  Therefore, as modified by Zhang to include the flexible-thin layer as housing for Tsai’s battery, it would have been obvious for an ordinary skilled artisan to have modified the cap portion of Tsai to also comprise, at least in part, the flexible-layer in order to allow expansion of the compensating layer while still being able to remove the battery anode from the housing.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17-20 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2004/0038120 A1 – see IDS) in view of Zhang (US 2011/0059355 A1).
	Regarding Claim 17, Tsai discloses an aluminum-air battery (i.e., metal/air cell including aluminum as the metal constituent for anode) [pars. 0027-35; Fig. 2], the battery comprising:
a hydrophilic and porous electrolyte substrate (e.g., separator 208 comprising porous filter paper) comprising an upper surface and a lower surface opposite from the upper surface (i.e., the separator comprises two surfaces, one in contact with a cathode and the other in contact with the anode, and the terms “upper surface” and “lower surface” ambiguous relative to orientation of the separator) [par. 0049; Fig. 2];
a battery anode 204 disposed directly on the lower surface (i.e., the inner surface) of the electrolyte substrate and comprising a conductive layer comprising aluminum;
a battery cathode (i.e., cathode/air diffusion electrode maintained in electrical isolation from the anode by the separator 208 – not shown in Fig. 2 but may refer to at least Figure 3 in which the cathode/air diffusion electrode 310 is disclosed) disposed on the upper surface (i.e., the outer surface) of the electrolyte substrate and comprising an oxygen reduction catalyst layer [pars. 0028-30];
an electrolyte 214 either applied to the electrolyte substrate externally or pre-deposited into the electrolyte substrate (i.e., the electrolyte is necessarily absorbed by the porous filter paper separator and further, may be managed by reversible pumps [par. 0071; Fig. 8]; and
an external packaging (housing 212).
	Tsai fails to particularly disclose: (1) the external packaging is a flexible-thin layer disposed above and below the electrolyte substrate; (2) wherein the battery anode is disposed between the lower surface of the electrolyte substrate and a portion of the flexible thin-layer of external packaging; and (3) wherein the cathode is exposed to an outside of the aluminum-air battery and the flexible-thin layer comprises a window exposing the battery cathode to the outside.
	Pertaining (1) above, Zhang, from the same field of endeavor, discloses a metal-air battery including Al-air battery comprising a flexible outer covering 414 which is easy to bend without breaking and can be wrapped around the battery components and weighs less than conventional outer hard shell [Zhang – par. 0073; Fig. 4].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to modify the housing of Tsai to have included a flexible thin-layer of external packaging that is easy to bend without breaking and can be wrapped around the battery components and weighs less than conventional outer hard shell.
	Pertaining (2) above, Tsai discloses that the battery anode is disposed between the lower surface of the electrolyte substrate and a cap portion 202,303 [par. 0052; see annotated Fig. 3(a)].  Tsai further teaches that the cap portion may include at least a portion of a mechanism used to collapse or expand the compensating layer 308 [par. 0052].  Since the cap portion covers the battery housing and allows removal of the battery anode for purpose of refueling the battery and may further include a mechanism for at least expansion of the compensating layer, as modified by Zhang to include the flexible-thin layer as housing for Tsai’s battery, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the cap portion of Tsai to also comprise, at least in part, the flexible-layer in order to allow expansion of the compensating layer while still being able to remove the battery anode from the housing.
 
    PNG
    media_image1.png
    595
    607
    media_image1.png
    Greyscale

	Pertaining (3), Tsai teaches that the battery cathode attains current densities in ambient air but fails to particularly teach the manner of providing air to the battery cathode.  However, Zhang discloses that the battery packaging may include holes 504 or a window 602 allow oxygen to diffuse therethrough to react with the metal ions in the cathodes [Zhang – pars. 0095-96; Figs. 5-6].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have further modified the battery of Tsai wherein the cathode is exposed to an outside of the aluminum-air battery and the flexible-thin layer comprises a window exposing the battery cathode to the outside in order to allow oxygen to diffuse therethrough to react with the metal ions in the cathodes.
	Regarding Claim 18, Tsai discloses wherein the electrolyte substrate includes one of hydrophilic cellulose paper, cloth, sponge, or cotton [pars. 0049,0051].
	Regarding Claim 19, Tsai discloses wherein the battery anode is an aluminum thin-layer (i.e., comprising a metal constituent in form of powder, dust or particles and including aluminum) pre-deposited onto the lower surface of the electrolyte substrate [pars. 0035,0047; Fig. 2]. {Note: the instant claim includes product-by-process limitation, “the battery anode is… disposed onto one surface of the electrolyte substrate by taping, pasting, sewing or hot-pressing… [or] by physical vapor deposition” which is not given patentable weight since the prior art discloses the final product including the battery anode disposed in physical and ionic contact with the surface of the electrolyte substrate}.
	Regarding Claim 20, Tsai discloses wherein the battery anode is an aluminum layer disposed inside the electrolyte substrate such that a first and second layer of the separator comprising the filter paper supports, covers and seals the aluminum foil in an enveloping manner [pars. 0035,0047-48] {Note: the instant claim includes product-by-process limitation, “wherein the battery anode is an aluminum foil disposed inside the electrolyte substrate during a paper-making process, wherein a first layer of paper pulp is utilized to support the aluminum foil, wherein a second layer of paper pulp is utilized to cover and seal the aluminum foil, wherein the aluminum foil, the first pulp layer, and the second pulp layer are pressed and dried to form an integrated product,” which is not given patentable weight since the prior art discloses the final product including the anode disposed in physical and ionic contact within the electrolyte substrate, the electrolyte substrate being in physical and ionic contact with substantially all of two major surfaces of the anode [pars. 0047-48]}.  Tsai fails to particularly teach wherein the battery anode is an aluminum foil.  However, it is well-known in the art to include an aluminum foil as an obvious alternative to an aluminum layer including metal constituents in the form of powder, dust or particles {For example, Zhang discloses using lithium foil as an exemplary anode for a lithium-air battery [Zhang – pars. 0101-104]}.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to modify the battery anode of Tsai to have included an aluminum foil as an obvious alternative to an aluminum layer including metal constituents in the form of powder, dust or particles known in the art for forming the anode body in aluminum-air batteries.
	Regarding Claim 22, Tsai discloses wherein the oxygen reduction catalyst layer comprises platinum, a manganese dioxide, or a cobalt oxide [pars. 0046-47].
	Regarding Claim 23, Tsai discloses wherein the battery cathode is deposited directly onto the electrolyte substrate [pars. 0046-47].
	Regarding Claim 24, Tsai discloses wherein the electrolyte substrate comprises a grid-shaped current collector (i.e., the anode current collector is in the form of a mesh, integral with the anode and in physical contact with the separator) [pars. 0036,0047-48].
	Regarding Claim 25, Tsai discloses wherein the electrolyte is an aqueous solution of an alkaline or a salt provided externally [par. 0037; Figs. 2,8].
	Regarding Claim 26, Tsai discloses wherein the electrolyte is pre-deposited into the electrolyte substrate (i.e., the electrolyte is necessarily absorbed by the porous filter paper separator).
Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Zhang, as applied to claim 17 above, and further in view of Bae (US 2010/0203394 A1).
	Regarding Claim 21, Tsai discloses wherein the battery anode is deposited onto the electrolyte substrate using an aluminum ink comprising aluminum micro-particles (e.g., metal constituents including aluminum in form of dust) and a polymer binder [par. 0035,0038] but fails to teach: (1) wherein the ink further includes a carbon support and a liquid solvent; and (2) wherein the deposition method comprises any of dip-coating, spray-coating, screen printing, and inkjet printing; and wherein hot-pressing treatment is adopted after ink deposition to improve the connection among the aluminum micro-particles.
	Pertaining (1) above, Bae, from the same field of endeavor, discloses an anode for an aluminum air battery, wherein the anode is formed as an anode layer using an aluminum ink (slurry) comprising aluminum as the active material, carbon particles as carbon support and conductive material, a polymer binder, and a liquid solvent (inherent as Bae teaches blending all materials to form a slurry and drying to form the layer) [Bae – pars. 0060-63].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Bae to have modified the aluminum ink of Tsai to have further comprised a carbon support as a conductive material and a liquid solvent for forming the slurry as well-known constituents for forming an anode layer for metal-air batteries.
	Pertaining (2), the battery anode including the deposition method and hot-pressing treatment is recited using product-by-process limitations and is not given patentable weight since the battery anode of Tsai, as modified by Bae, includes the claimed constituents of the aluminum ink in which the aluminum micro-particles are connected by the polymer binder.
	 Regarding Claim 27, Tsai fails to teach wherein a hydrophilic polymer, including polyacrylic acid or a sodium polyacrylate, is added into the electrolyte to form a gel electrolyte.  However, Bae, from the same field of endeavor, teaches that a separator layer may be a dry separator including a hydrophilic membrane, wherein the hydrophilic membrane includes an ion exchange membrane such as polyacrylic acid in order to provide a solid polymer electrolyte [Bae – pars. 0006-15].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Bae to have further modified the electrolyte of Tsai, wherein a hydrophilic polymer, including polyacrylic acid, is added into the electrolyte to form a gel electrolyte in order to provide a solid polymer electrolyte.
	Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Zhang, as applied to claim 17 above, and further in view of Moos (US 3,531,327 A1).
	Regarding Claims 28-29, Tsai fails to discloses an aluminum-air battery pack comprising a plurality of aluminum-air batteries, wherein the plurality of batteries are electrically connected and ionically isolated, and wherein the plurality of batteries are stacked vertically.  However, providing the aluminum-air battery of Tsai in multiplicity to form an aluminum-air battery pack is a well-known in the art to provide a battery product of a higher capacity.  For example, Moos, from the same field of endeavor, discloses an aluminum-air battery pack (battery) comprising a plurality of aluminum-air batteries (cell modules 34), wherein the plurality of batteries are electrically connected (i.e., by parallel interconnection of respective negative and positive leads 36,37 of the plurality of cell modules) and ionically isolated (i.e., by spacers 35), and wherein the plurality of batteries are stacked vertically [Moos – C2:L49 – C3:L14].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Moos to have provided an aluminum-air battery pack comprising a plurality of aluminum-air batteries in order to provide a battery product of high capacity, each battery as described in claim 17,wherein the plurality of batteries are electrically connected and ionically isolated, and wherein the plurality of batteries are stacked vertically.  
	Claims 28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Zhang, as applied to claim 17 above, and further in view of Tucholski (US 2006/0216586 A1).
	Regarding Claims 28 and 30, Tsai fails to discloses an aluminum-air battery pack comprising a plurality of aluminum-air batteries, wherein the plurality of batteries are electrically connected and ionically isolated, wherein the plurality of batteries are disposed on the same plane and are adjacent to each other, wherein the electrolyte is provided to the plurality of batteries, wherein the electrolyte provided to a first battery is separated from the electrolyte provide to a second battery by a barrier.  However, providing the aluminum-air battery of Tsai in multiplicity to form an aluminum-air battery pack is a well-known in the art to provide a battery product of a higher capacity.  For example, Tucholski, from the same field of endeavor, discloses an air battery pack (air cell) comprising a plurality of air batteries (unit cells 200), wherein the plurality of batteries are electrically connected (i.e., by cell contacts 150,140) and ionically isolated (gel electrolytes contained within each unit cell), , wherein the plurality of batteries are disposed on the same plane and are adjacent to each other, wherein the electrolyte is provided to the plurality of batteries, wherein the electrolyte provided to a first battery is separated from the electrolyte provide to a second battery by a barrier (i.e., each unit cell is physically sealed around its perimeter [Tucholski – pars. 0114,0136-139; Fig. 8].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Tucholski to have provided an aluminum-air battery pack comprising a plurality of aluminum-air batteries in order to provide a battery product of high capacity, each battery as described in claim 17, wherein the plurality of batteries are electrically connected and ionically isolated, wherein the plurality of batteries are disposed on the same plane and are adjacent to each other, wherein the electrolyte is provided to the plurality of batteries, wherein the electrolyte provided to a first battery is separated from the electrolyte provide to a second battery by a barrier.
	Regarding Claim 31, modified Tsai teaches wherein the barrier is a notch cut out from the electrolyte substrate (i.e., the cells comprise perforations therebetween which can be used to form a would roll including integrated cells) [Tucholski – par. 0047].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/              Primary Examiner, Art Unit 1724